DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29th, 2021 has been entered.
 
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on June 29th, 2021 in response to the Final Office Action mailed on January 29th, 2021.  Per Applicant's response, Claims 1, 10, & 18 have been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1, 3-13, & 15-23 still remain for prosecution in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.
	
Claim Objections
Claims 10-11 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.
Claims 1, 3-13, & 15-18, & 20-23 are now objected to because of the following informalities.  
Claims 1 & 18 appear to contain typographical errors in the most recently filed amendment.  As far as the Examiner understands the invention, Claims 1 & 18 should read:

1.	A method for operating a progressing cavity pump in a borehole, the progressing cavity pump having a rotor within a stator, the method comprising: while the rotor is in a first relative to the active pump section, wherein rotating the rotor relative to the stator when in the first operating position generates a pumping force between the first axial part of the rotor and the first axial part of the stator; axially translating the rotor, relative to the stator, from the first operating position within the stator to a second operating position within the stator; and while the rotor is in the second operating position within the stator, rotating the rotor relative to the stator, with the first axial part of the rotor aligning with the second axial part of the stator to form an active pump section pump sections with reduced pumping efficiency relative to the active pump section, wherein rotating the rotor relative to the stator when in the second operating position generates a pumping force between the first axial part of the rotor and the second axial part of the stator.

18.	A progressing cavity pump comprising: a stator; a rotor; the rotor having a first axial operating position within the stator wherein a first axial part of the rotor aligns with a first axial part of the stator to form an active pump section adapted to generate a pumping force upon rotation of the rotor in the stator, and a second axial part of the rotor aligns with a second axial part of the stator to form an inactive pump section with reduced pumping efficiency relative to the active pump section; and the rotor having a second axial operating position within the stator wherein the first axial part of the rotor aligns with the second axial part of the stator to form an active pump section adapted to generate a pumping force upon rotation of the rotor in the pump sections with reduced pumping efficiency relative to the active pump section.
Appropriate correction is required.
Claims 1 & 18 will be examined according to the corrections noted above.

Claim Rejections - 35 USC § 112
Claims 10-11 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejections.

Response to Arguments
Applicant’s arguments filed June 29th, 2021 have been fully considered but are rendered moot due to the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-11, 18, & 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,201,222 to Kanady et al. in view of US 2018/0003174 to Ba et al.

    PNG
    media_image1.png
    1045
    502
    media_image1.png
    Greyscale

In regards to independent Claims 1 & 18, and with particular reference to Figure 2 shown immediately above, Kanady et al. (Kanady) discloses:

(1)	A method for operating a progressing cavity pump (11; Fig. 2) in a borehole (“well pump”; Abstract), the progressing cavity pump having a rotor (27) within a stator (15) (Fig. 2), the method comprising: while the rotor is in a first operating position within the stator (as shown in Fig. 2), rotating the rotor relative the stator (col. 3, lines 55-60), with a first axial part of the rotor aligning with a first axial part of the stator (Fig. 2; labeled by the Examiner for clarity) to form an active pump section (“pumping liquid to the surface”; col. 3, line 60), and a second axial part of the rotor aligning with a second axial part of the stator (Fig. 2)……wherein rotating the rotor relative to the stator when in the first operating position generates a pumping force between the first axial part of the rotor and the first axial part of the stator (“pumping liquid to the surface”; col. 3, line 60); axially translating the rotor, relative to the stator, from the first operating position (shown in Fig. 2) within the stator to a second operating position (i.e. a lower position) within the stator (“causing rotor to move downward relative to stator 15”; col. 3, lines 61-62); and while the rotor is in the second operating position within the stator, rotating the rotor relative to the stator (“pumps at the desired capacity”; col. 3, lines 62-66), with the first axial part of the rotor aligning with the second axial part of the stator to form an active pump section (this occurs, at least temporarily, during stretching of the rods 31, as disclosed at col. 3, lines 60-66)……wherein rotating the rotor relative to the stator when in the second operating position generates a pumping force between the first axial part of the rotor and the second axial part of the stator (“pumps at the desired capacity”; col. 3, lines 62-66)

 (18)	A progressing cavity pump (11) comprising: a stator (15); a rotor (27); the rotor having a first axial operating position within the stator (as shown in Fig. 2) wherein a first axial part of the rotor aligns with a first axial part of the stator (as seen in Fig. 2; labeled by the Examiner for clarity) to form an active pump section adapted to generate a pumping force on rotation of the rotor in the stator (“pumping liquid to the surface”; col. 3, line 60)……and the rotor having a second axial operating position within the stator (i.e. a lower position; “causing rotor to move downward relative to stator 15”; col. 3, lines 61-62) wherein the first axial part of the rotor aligns with the second axial part of the stator (this occurs, at least temporarily, during stretching of the rods 31, as disclosed at col. 3, lines 60-66) to form an active pump section adapted to generate a pumping force on rotation of the rotor in the stator (“pumps at the desired capacity”; col. 3, lines 62-66)

As noted in the citation above, Kanady discloses the method and apparatus of claims 1 & 18, but does not further disclose that when the second axial part of the rotor aligns with the second axial part of the stator, an inactive pump section is formed, or similarly, when the rotor is in the second operating position, the second axial part of the rotor and the first axial part of the stator form inactive sections (i.e. Kanady does not disclose alternating large/small rotor diameters along the axis thereof in order to provide alternating active/inactive pump sections along the length of the pump).
However, such features are well known in the art of progressive cavity downhole pumps, as disclosed by Ba et al. (Ba).  In particular, Ba discloses another downhole progressing cavity pump (“Moineau pumps”; para. 2; “progressive cavity motor or pump”; para. 10) in which a rotor (Figs. 1-2 & 4) rotates within a stator (para. 9) to provide downhole pumping, wherein the diameter (D; Fig. 1) of the rotor varies along the length thereof (paras. 27-32).  In these disclosures, Ba discloses “these varying diameters provide different levels of rotor stiffness along the length of rotor 10. The various rotor diameters permit either greater or lesser amounts of bending of the rotor 10 while the rotor 10 rotates within the stator (not shown). A larger rotor diameter, e.g., the diameter at D.sub.2, may equate to a lesser amount of rotor bending (i.e., greater stiffness) at that diameter and therefore may reduce the bending of the rotor 10 at desired positions, i.e., at D.sub.2, along the axial length of the rotor 10, which may in turn reduce the shear stress on the elastomer of the stator and thereby increase stator durability. Conversely, a smaller rotor diameter, e.g., the diameter at D.sub.3, may equate to a greater amount of rotor bending (i.e., lesser stiffness) at that diameter and therefore may increase bending of the rotor 10 at desired positions, e.g., at D.sub.3, along the axial length of the rotor 10, which may in turn provide better sealing between rotor 10 and stator (not shown), e.g., at that axial position and thereby increase motor efficiency. Such variable stiffness of the rotor 10 along its axial length through the power section of the motor, as described above, may prolong the life or durability of the stator and/or rotor (e.g., the elastomer thereof) while simultaneously providing more or less the same torsional force. Thus, by optimally varying the stiffness of the rotor and/or stator along an axial length thereof, a stiffness profile may be attained which permits additional bending of the rotor and/or stator where needed to provide greater sealing and greater power, as well as permit less bending of the rotor and/or stator where needed to reduce the side load on the stator and provide greater durability to the stator and/or rotor (e.g., the elastomer thereof)” (para. 29).  Ba further discloses that an increase (or decrease) in rotor diameter can occur anywhere along the rotor and have any axial extent desired (para. 32).  Hence, Ba clearly recognizes that by providing a pump rotor with alternating reduced and enlarged diameters along the length of the pump (as shown in Fig. 4), rotor stiffness can be optimized to provide both increased durability and greater sealing.  At the locations where the rotor diameter is reduced, a clearance gap is produced that creates an “inactive pump section”.  Thus, the alternating diameters provides a longer-lasting pump rotor and stator that precisely controls the wear rate of both (as taught in Ba).  Therefore, to one of ordinary skill desiring a progressive cavity pump having reduced stator and 

In regards to Claim 3, Kanady discloses that the first axial part of the rotor defines a first minor rotor diameter (i.e. a large minor diameter for an interference fit, seen in Fig. 2).  Kanady as modified by Ba discloses that the second axial part of the rotor defines a second minor rotor diameter (i.e. a reduced diameter section for a clearance fit, as taught in Ba), and the first minor rotor diameter is larger than the second minor rotor diameter (as taught by Ba).
In regards to Claims 4 & 21, Kanady discloses that when the rotor is in the first operating position (Fig. 2): the first axial part of the rotor forms an interference fit with the first axial part of the stator (Fig. 2 of Kanady).  Kanady as modified by Ba discloses that the second axial part of the rotor forms a clearance fit with the second axial part of the stator (via the teachings of Ba), and when the 
In regards to Claims 5 & 22, Kanady as modified by Ba discloses that the first axial part of the rotor comprises a plurality of first axial parts of the rotor (i.e. axial lobe portions forming a large diameter; Ba clearly discloses multiple large diameter sections along the length of the rotor); the second axial part of the rotor comprises a plurality of second axial parts of the rotor (i.e. axial lobe portions forming a small diameter; Ba clearly discloses multiple small diameter sections along the length of the rotor); the first axial part of the stator comprises a plurality of first axial parts of the stator (i.e. axial lobe portions forming a first diameter); and the second axial part of the stator comprises a plurality of second axial parts of the stator (i.e. axial lobe portions forming a second diameter equal to the first diameter, as seen in Fig. 2 of Kanady; see also Claim 8 below).
In regards to Claim 6, the first axial parts of the rotor and the second axial parts of Kanady’s rotor are arranged in alternating pairs along an axis of the rotor (i.e. the rotor alternates axially along the rotor between large and small diameters, as taught in Ba); and the first axial parts of the stator and second axial parts of the stator are arranged in alternating pairs along an axis of the stator (Kanady’s stator axial parts are of constant diameter, and alternate axially along the rotor; see also Claim 8 below).
In regards to Claim 7, Kanady discloses that the rotor 26 is longer than the stator (col. 3, lines 41-42; “rotor 27 will be protruding below the lower end of the stator 15”) and is sized to extend across an axial length of the stator in the first operating position and the second operating position (this is apparent in Fig. 2 of Kanady and col. 3, lines 47-66).
In regards to Claims 8-9, Kanady discloses that the first axial part of the stator defines a first minor stator diameter, the second axial part of the stator defines a second minor stator diameter, and 
In regards to Claim 10, Kanady further discloses axially translating the rotor, relative to the stator, from the second operating position within the stator to a third operating position within the stator (as shown in Fig. 1); wherein, when the rotor is in the third operating position (Fig. 1) the first axial part of the rotor, aligns with a third axial part of the stator (i.e. the portion of the stator 27 below the first/second axial parts) to form an active pump section adapted to generate a pumping force on rotation of the rotor in the stator (in the position of Fig. 1, Kanady’s pump is adapted to produce pumping).
In regards to Claim 11, Kanady as modified by Ba discloses that when the rotor is in the first and second operating positions, the third axial part of the stator aligns with the rotor to form an inactive pump section (i.e. this would result in the combination, due to the alternating large/small rotor diameters taught in Ba in combination with the constant diameter stator of Kanady).
In regards to Claim 20, see Claims 3 & 8 above.
In regards to Claim 23, Kanady discloses an apparatus (“well pump”) comprising the progressing cavity pump assembly (11) of claim 18 mounted to a tubing string in a borehole (“into the well at a desired depth”; col. 1, lines 21-30).

Claim(s) 1 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,957,427 to O’Conner in view of US 2018/0003174 to Ba et al.

    PNG
    media_image2.png
    724
    709
    media_image2.png
    Greyscale

	In regards to independent Claims 1, and with particular reference to Figure 1 shown immediately above, O’Conner discloses:

(1)	A method for operating a progressing cavity pump (Fig. 1) in a borehole (shell 61), the progressing cavity pump having a rotor (29) within a stator (34) (Fig. 1), the method comprising: while the rotor is in a first operating position within the stator (as shown in Fig. 1), rotating the rotor relative the stator (col. 2, line 53 – col. 4, line 33), with a first axial part of the rotor aligning with a first axial part of the stator (Fig. 1; labeled by the Examiner for clarity) to form an active pump section (“material pumped”; col. 4, line 8), and a second axial part of the rotor aligning with a second axial part of the stator (Fig. 1) and the second axial part of the rotor and the first axial part of the stator forming inactive sections (this is apparent in Fig. 2), wherein rotating the material pumped”; col. 4, line 8); axially translating the rotor, relative to the stator, from the first operating position (shown in Fig. 1) within the stator to a second operating position (i.e. a higher position) within the stator (as seen in Fig. 2); and while the rotor is in the second operating position within the stator, rotating the rotor relative to the stator (“without cessation of pumping”; col. 4, lines 11-18), with the first axial part of the rotor aligning with the second axial part of the stator to form an active pump section (the rotor is raised to the second position “without cessation of pumping”; col. 4, lines 11-18)……wherein rotating the rotor relative to the stator when in the second operating position generates a pumping force between the first axial part of the rotor and the second axial part of the stator (“reduce the pumping force”; col. 4, lines 14-18)

As noted in the citation above, O’Conner discloses the method and apparatus of claim 1, but does not further disclose that when the second axial part of the rotor aligns with the second axial part of the stator, an inactive pump section is formed (O’Conner does not disclose that the second rotor section is formed by a small diameter in order to provide an inactive pump section).
However, such features are well known in the art of progressive cavity downhole pumps, as disclosed by Ba et al. (Ba).  In particular, Ba discloses another downhole progressing cavity pump (“Moineau pumps”; para. 2; “progressive cavity motor or pump”; para. 10) in which a rotor (Figs. 1-2 & 4) rotates within a stator (para. 9) to provide pumping, wherein the diameter (D; Fig. 1) of the rotor varies along the length thereof (paras. 27-32).  In these disclosures, Ba discloses “these varying diameters provide different levels of rotor stiffness along the length of rotor 10. The various rotor diameters permit either greater or lesser amounts of bending of the rotor 10 while the rotor 10 rotates within the stator (not shown). A larger rotor diameter, e.g., the diameter at D.sub.2, may equate to a lesser amount of rotor bending (i.e., greater stiffness) at that diameter and therefore may reduce the bending of the rotor 10 at desired positions, i.e., at D.sub.2, along the axial length of the rotor 10, which may in turn reduce the shear stress on the elastomer of the stator and thereby increase stator durability. Conversely, a smaller rotor diameter, e.g., the diameter at D.sub.3, may equate to a greater amount of rotor bending (i.e., lesser stiffness) at that diameter and therefore may increase bending of the rotor 10 at desired positions, e.g., at D.sub.3, along the axial length of the rotor 10, which may in turn provide better sealing between rotor 10 and stator (not shown), e.g., at that axial position and thereby increase motor efficiency. Such variable stiffness of the rotor 10 along its axial length through the power section of the motor, as described above, may prolong the life or durability of the stator and/or rotor (e.g., the elastomer thereof) while simultaneously providing more or less the same torsional force. Thus, by optimally varying the stiffness of the rotor and/or stator along an axial length thereof, a stiffness profile may be attained which permits additional bending of the rotor and/or stator where needed to provide greater sealing and greater power, as well as permit less bending of the rotor and/or stator where needed to reduce the side load on the stator and provide greater durability to the stator and/or rotor (e.g., the elastomer thereof)” (para. 29).  Ba further discloses that an increase (or decrease) in rotor diameter can occur anywhere along the rotor and have any axial extent desire (para. 32).  Hence, Ba clearly recognizes that by providing a pump rotor with alternating reduced and enlarged diameters along the length of the pump (as shown in Fig. 4), rotor stiffness can be optimized to provide both increased durability and greater sealing.  At the locations where the rotor diameter is reduced, a clearance gap is produced that creates an “inactive pump section” (i.e. a section having reduced pump output).  This provides a longer-lasting pump rotor and stator that precisely controls the wear rate of both (as taught in Ba).  Therefore, to one of ordinary skill desiring a progressive cavity pump having reduced stator and rotor wear at specific locations, it would have been obvious to utilize the techniques disclosed in Ba in combination with those seen in O’Conner in order to obtain such a result.  

In regards to Claim 12, axially translating the rotor from the first operating position to the second operating position further comprises axially translating the rotor in an uphole direction (apparent from Figures 1-2 of O’Conner).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanady-Ba (applied above) in view of US 2009/0126924 to Zarowny et al.
In regards to Claim 13, Kanady discloses the method of claim 1, but does not specifically disclose that the rotor is axially translated from the first operating position to the second operation position using a flush-by unit (Kanady does not specify a flush-by unit, per se).
However, use of a flush-by unit for axially translating a rotor is vastly well known in the art of progressive cavity downhole pumps, as shown by Zarowny et al. (Zarowny).  As seen in Figures 1-2, Zarowny specifically discloses a progressive cavity pump (12-16) in which the rotor 14 can be axially lifted within the stator 16 by a flush-by unit (18, 20, 22, 23) (para. 9; Fig. 2).  Zarowny makes clear that .

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanady-Ba (applied to Claim 1 above), and further in view of US 6,358,027 to Lane.
In regards to Claims 15-16, Kanady-Ba discloses the invention of Claim 1, but does not further disclose replacing the rotor with a second rotor having certain diameter dimensions.
However, as noted in the previous office action, Kanady discloses another progressive cavity pump with an axially adjustable rotor, and further discloses replacing the pump assembly if damage is caused due to swelling (col. 2, lines 54-58), wherein the second rotor defines a uniform minor diameter across an axial length of the second rotor (col. 7, lines 56-60; “across two or more of the stages of the PCP 20”).  Therefore, to one of ordinary skill desiring a progressive cavity pump that can be repaired when necessary, it would have been obvious to utilize the techniques disclosed in Lane in combination with those seen in Kanady-Ba in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Kanady’s pump method to allow replacement of the rotor with a second 

In regards to Claim 17, Kanady-Ba as modified by Lane discloses a varying minor diameter (i.e. alternating large/small diameter sections, as taught in Ba) across an axial length of the second rotor (refer also to Claim 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC